Citation Nr: 0933971	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for left foot 
third sub metatarsal callosity and associated bone spur, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to 
September 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating higher than 10 
percent for left foot third sub metatarsal callosity and 
associated bone spur (hereinafter, "left foot disability").

In September 2008, the Board remanded the claim to the RO for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In the September 2008 remand, the Board requested that the RO 
obtain all identified treatment records pertaining to the 
left foot disability since 2005, to specifically include a 
March 2007 VA treatment note; provide 38 U.S.C.A. § 5103(a) 
(West 2002) notice regarding the Veteran's increased rating 
claim, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and afford the Veteran a VA examination to determine 
the current severity of his left foot disability.

Although the RO afforded the Veteran a VA examination in June 
2009, the RO has not properly completed the other requests.  
Although the August 2009 supplemental statement of the case 
(SSOC) reflects that the evidence of record includes 
treatment reports from the West Haven VA Medical Center 
(VAMC) from December 2005 to August 2009, the claims file 
only contains treatment notes from October 2008 to April 
2009.  Further, although the RO cites to podiatry reports 
dated September 2008 and July 2009, such reports are not of 
record.  Moreover, the RO has not obtained the March 2007 VA 
treatment note specifically noted in the remand.  In this 
regard, the Board observes that the Veteran stated in his 
October 2005 claim for benefits that he receives all 
treatment at the West Haven VAMC.

In October 2008, the RO sent the Veteran a notice letter 
pursuant to the remand.  However, the letter begins by 
stating the wrong issue - one for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability of the left shoulder due to surgical treatment by 
VA in December 2001.  Although the body of the letter 
pertains to the Veteran's claim for an increased disability 
rating for metatarsal callosity, to ensure due process, a 
corrective notice letter should be issued on remand.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should ensure that its 
letter meets the requirements of Vazquez-
Flores, 22 Vet. App. 37.

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In any event, the RO should obtain all 
pertinent treatment notes from the West 
Haven VAMC dated from December 2005 to 
September 2008 and since May 2009.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative an SSOC, 
and afford the appropriate period of time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


